Citation Nr: 1823186	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2012, the Veteran applied for an increased rating for his service-connected dysthymic disorder and for a TDIU.  In November 2015, the RO assigned a 50 percent rating with a July 2012 effective date but denied a TDIU.  In January 2013, the Veteran expressed disagreement with the assigned rating, effective date, and denial of a TDIU.  In June 2015, the Board denied a higher rating, earlier effective date, and a TDIU.

The Veteran appealed the Board's decision, and in September 2016, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's decision relevant to a TDIU and remanded that claim for compliance with a Joint Motion for Partial Remand (JMPR).  The Court dismissed the remaining claims on appeal.

In May 2017, the Board remanded the claim for additional development.  There has been substantial compliance with the Board's directives.


FINDING OF FACT

The failed to report for a VA examination, which was necessary to determine whether his service-connected disabilities alone render him incapable of obtaining and maintaining substantially gainful employment.



CONCLUSION OF LAW

The claim of entitlement to a TDIU rating lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

Pursuant to the May 2017 Board remand directives, the RO scheduled the Veteran for a VA examination in August 2017.  However, the Veteran did not report to the examination.  In an August 10, 2017 VA Form 21-4138, the Veteran reported that he was unable to travel to the VA examination in Sioux Falls unassisted and requested that an examination be scheduled closer to his home.  An August 14, 2017 Sioux Falls VA Medical Center (VAMC) record shows that he refused to schedule with them and told them to contact his attorney to schedule the examination.  

In October 2017, VA called the Veteran regarding his request for an alternate location for his VA examination and left a voice mail.  In November 2017, the VA called the Veteran and left a voice mail indicating that the examination would be rescheduled in Sioux Falls unless they hear from the Veteran.  According to the RO, there is no closer VA medical center to the Veteran's home.  See February 2018 Supplemental Statement of the Case.  A February 2018 VA medical record indicates that he refused to schedule the examination and told the VAMC to contact his attorney.  Because the Veteran refused the examination, the request for a VA examination was cancelled.  

The Board emphasizes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim for entitlement to a TDIU rating.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).  

The Veteran's claim for a TDIU is a claim for a higher disability evaluation; that is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity levels of disabilities which have already been service connected.  A claim for TDIU is a claim for an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected is an increased-rating claim); Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU); Norris v. West, 12 Vet. App. 413, 420-22 (1999) (finding that TDIU "is in essence a claim for an increased rating" and applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims).  

As the Veteran refused to be scheduled for a VA examination for his TDIU claim, and he has not shown good cause for refusing the examination, denial of a TDIU based on the application of 38 C.F.R. § 3.655(b) is warranted.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


